               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                        NO. 4:16-CR-25-1H
                         NO. 4:18-CV-68-H


MAURICE EUGENE MOORE, JR.,      )
                                )
    Petitioner                  )
                                )
     v.                         )
                                )
                                                ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
     Respondent.                )
                                )




     This matter is before the court on petitioner’s motion to

extend time to respond and to amend his original motion to vacate.

Petitioner appears to be confused as to why his petition was filed

as a § 2255 motion; however, the title of the form petitioner filed

is “Petition under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody.”

     In deference to petitioner’s pro se status, the motion [DE

#83] is GRANTED, and petitioner is allowed until November 15, 2018,

to file a response to the motion as well as to file any amendments

to his petition.
     The clerk is directed to enclose a copy of petitioner’s

original petition [DE #68] with this order when mailing it to

petitioner.

     This 1st day of October 2018.




                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge

At Greenville, NC
#26




                                2
